DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-24 are pending and have been examined.
This action is in reply to the papers filed on 08/23/2019 and 03/05/2020.  
Information Disclosure Statement
The information disclosure statement(s) submitted: 01/08/2020 and 03/31/2020, has/have been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 08/23/2019 as modified by the preliminary amendment filed on 03/05/2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-24 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method, system, and computer readable medium for multiple playback ad rotation.
Claim 1 recites [a] method comprising: storing, in a local storage of a device, video content for offline output; storing, in the local storage of the device, a plurality of interactive advertisements; causing, during a first campaign period, first offline output of a first portion of the video content with a first interactive advertisement of the plurality of interactive advertisements; and causing, after the first campaign period and based on one or more advertising rules, second offline output of a second portion of the video content with a second interactive advertisement, of the plurality of interactive advertisements, that is determined based on user interaction with the first interactive advertisement.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019)). 
Step 1: Does the Claim Fall within a Statutory Category?
Yes. Claims 1-8 recite a method and, therefore, are directed to the statutory class of a process. Claims 9-16 recite a system/apparatus and, therefore, are directed to the statutory class of machine.  Claims 17-24 recite a non-transitory computer readable medium/computer product and, therefore, are directed to the statutory class of a manufacture.
Step 2A, Prong One: Is a Judicial Exception Recited?
Yes. The following tables identify the specific limitations that recite an abstract idea. The column that identifies the additional elements will be relevant to the analysis in step 2A, prong two, and step 2B.  

Claim 1: Identification of Abstract Idea and Additional Elements, using Broadest Reasonable Interpretation
Claim Limitation
Abstract Idea
Additional Element
1. A method comprising:

No additional elements are positively claimed.
storing, in a local storage of a device, video content for offline output;
This limitation includes the step of storing, in a local storage of a device, video content for offline output. 
But for the local storage of a device, this limitation is directed to storing and/or outputting video content in order to facilitate multiple playback ad rotation which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
local storage of a device
storing, in the local storage of the device, a plurality of interactive advertisements; 
This limitation includes the step of storing, in the local storage of the device, a plurality of interactive advertisements. 
But for the local storage of a device, this limitation is directed to storing content in order to facilitate multiple playback ad rotation which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
local storage of a device
causing, during a first campaign period, first offline output of a first portion of the video content with a first interactive advertisement of the plurality of interactive advertisements; and 

This limitation includes the step of causing, during a first campaign period, first offline output of a first portion of the video content with a first interactive advertisement of the plurality of interactive advertisements. 
No additional elements are positively claimed.
This limitation is directed to outputting or displaying video content in order to facilitate multiple playback ad rotation which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.
causing, after the first campaign period and based on one or more advertising rules, second offline output of a second portion of the video content with a second interactive advertisement, of the plurality of interactive advertisements, that is determined based on user interaction with the first interactive advertisement.

This limitation includes the step of causing, after the first campaign period and based on one or more advertising rules, second offline output of a second portion of the video content with a second interactive advertisement, of the plurality of interactive advertisements, that is determined based on user interaction with the first interactive advertisement. 
No additional elements are positively claimed.
This limitation is directed to outputting or displaying video content in order to facilitate multiple playback ad rotation which may be categorized as any of the following:
certain method of organizing human activity – 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
No additional elements are positively claimed.


As shown above, the claims recite an abstract idea. 
Step 2A, Prong Two: Is the Abstract Idea Integrated into a Practical Application?
No. The judicial exception is not integrated into a practical application. The additional elements listed above that relate to computing components are recited at a high level of generality (i.e., as generic components performing generic computer functions such as storing and outputting data) such that they amount to no more than mere instructions to apply the exception using generic computing components. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Additionally, the claims do not purport to improve the functioning of the computer itself. There is no technological problem that the claimed invention solves. Rather, the computer system is invoked merely as a tool. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, these claims are directed to an abstract idea. 
Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that alone or in combination are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements relating to computing components amount to no more than applying the exception using a generic computing components.  Mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. Furthermore, the broadest reasonable interpretation of the claimed computer components (i.e., additional elements) includes any generic computing components that are capable of being programmed to store and display data. Applicant’s Specification (PGPub. 2020/0193480 [0023]) specifies general hardware elements, but, they do not include any technically-specific computer algorithm or code. 
Additionally, the computer components are used for performing insignificant extra-solution activity and well understood, routine, and conventional functions. For example, Applicant only claims local storage of a device for storing video content. Applicant does not claim a computer processor for performing any calculations nor any screen or display for outputting the video content to for viewing.  Activities such as these are insignificant extra-solution activity and, therefore, well understood, routine, and conventional. See MPEP 2106.05(d); see also, e.g., OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d at 1363, 115 USPQ2d at 1092-93 (Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price); CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (Obtaining information about transactions using the Internet to verify credit card transactions); Ultramercial, Inc. v. Hulu, LLC, 772 F.3d at 715, 112 USPQ2d at 1754 (Consulting and updating an activity log); Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016) (Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display); Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016) (Recording a customer’s order); Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017) (Identifying undeliverable mail items, decoding data on those mail items, and creating output data); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015) (Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price). Furthermore, limitations such as integrating account details are well-understood, routine, and conventional activity. See Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log).
Independent system claim 9 and CRM claim 17 also contains the identified abstract ideas, with the additional elements of a processor, memory, and storage medium, which are a generic computer components, and thus not significantly more for the same reasons and rationale above. 
Dependent claims 2-8, 10-16, and 17-24 further describe the abstract idea. The additional elements of the dependent claims fail to integrate the abstract idea into a practical application and do not amount to significantly more than the abstract idea. Thus, as the dependent claims remain directed to a judicial exception, and as the additional elements of the claims do not amount to significantly more, the dependent claims are not patent eligible.
As such, the claims are not patent eligible. 
Claim Rejections - Not an Ordered Combination
None of the limitations, considered as an ordered combination provide eligibility, because taken as a whole, the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Claim Rejections - Preemption
Allowing the claims, as presently claimed, would preempt others from implementing multiple playback ad rotation. Furthermore, the claim language only recites the abstract idea of performing this method; there are no concrete steps articulating a particular way in which this idea is being implemented or describing how it is being performed.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519.
Regarding Claim 1. Berger et al. 2014/0355955 teaches A method comprising: storing, in a local storage of a device, video content for offline output (Berger et al. 2014/0355955 [0007 – downloaded videos are received and stored at a mobile device] In general, in an aspect, at a mobile device, downloaded videos are received and stored. Also received and stored are commercials to be considered for playback before, during, or after the playback of each of the videos. A determination is made at the mobile device of which of the downloaded stored commercials should be played back in connection with the playback of the downloaded stored videos on the mobile device at times when the mobile device is offline. [Fig. 3; 0069 – downloading videos for later playback when mobile device is offline. Each downloaded video is stored on the device’s non-volatile storage] As shown in FIG. 3, consider an app 101 installed on a mobile device 102; the app (when the mobile device is online, as shown on the left side of the figure) supports downloading 103 videos 105 from a server 104 for later playback (when the mobile device is offline, as shown on the right side of the figure). Each downloaded video is stored on the device's non-volatile storage 111. In some cases, once the videos are downloaded, the user 107 may initiate playback 109 of a previously-downloaded video while the mobile device is offline.); storing, in the local storage of the device, a plurality of interactive advertisements (Berger et al. 2014/0355955 [0072 – system maintains an offline cache of commercials on the mobile device at all times] 1. OFFLINE CACHE OF COMMERCIALS: The system maintains an offline cache of commercials on the mobile device at all times. These commercials are delivered to the device and saved in the device's non-volatile storage, so that if the user plays out a downloaded video while the device is offline (or in some examples, when the device is online), downloaded commercials will be available for playout before, during, and after playout of the video. We use the term "offline cache" broadly to include for example, any kind of non-volatile storage space on the device that is allocated for commercial video and ad storage and over which the user generally has no file-level control (such as playing and deleting videos). The user may have the ability to configure the size of the offline cache. In some examples, the cache may be implemented using dedicated non-volatile memory on the device. In some cases, the cache may be implemented in software at the app or OS level, using general user storage space. [0046 – interactive commercials] Technology for managing, inserting, displaying, and measuring the viewing of commercials within streaming video is commonplace. Companies like Adobe, Freewheel, and BlackArrow have products that manage the selection and insertion of commercials into streaming video, and record when a commercial is presented for viewing. We use the term "measuring" broadly to include, for example, any tracking, observing, quantifying, recording, or generation of metrics that relate to display, performance, or presentation to a user and activities of the user associated with an commercial, for instance, recording whether a user triggers an interactive prompt displayed during the commercial (such as a pop-up that when clicked brings the user to a webpage for more information), or whether a user exits the video application instead of watching the commercial. We use the term "ad server" broadly to include, for example, any server that selects and delivers advertisements for placement into any kind of Internet-delivered content, such as web pages, audio, and video, or combinations of them. [0060 – interactive elements of a commercial] 12 APP RESUMES COMMERCIAL PLAYOUT 85: If playout of the commercial is stopped during user interaction, the app may keep track of the commercial's progress so that the app can resume playout from that point of the commercial when the user is done with the interactive element. The app may forego resuming the commercial and instead resume the video (that triggered the ad) from the insertion point. The app may continue to play the commercial as a background (for example, dimmed) element of the user interface while the user interacts with the interactive element. The behavior of a commercial during user interaction with an interactive element 340 may be controlled by that commercial's metadata 342. Before launching the web page or in-app content of the advertiser, the app may prompt the user 94 to confirm 346 her intent (See FIG. 10). The user may view the web page or in-app content. When the user is finished, she can close this view and return to video playout.); causing, during a first campaign period, first offline output of a first portion of the video content with a first interactive advertisement of the plurality of interactive advertisements (Berger et al. 2014/0355955 [0091 – rules governing content delivery] The app may adhere to a set of rules 301 (FIG. 4) governing when commercials may be delivered from the server to the device's offline cache, e.g., only when the device is above 50% charged, only when the network connection is WiFi; only when the device has at least a certain amount of available storage space, or a combination of any two or more of those and other factors. The app may adhere to a set of rules governing when it can download commercials over a cellular data network, e.g., only between midnight and 5 AM, when the cellular network is not in heavy use. The app may regulate the amount of data it consumes over a given time period (e.g. daily, weekly, monthly) over a cellular network, to avoid "overage charges" that are imposed on cellular subscribers who consume excessive amounts of cellular data. [0006 – offline video playback] Implementations may include one or combinations of two or more of the following features. A determination is made at the mobile device of which of the stored commercials is to be played back in connection with playback of each of the videos being played back. The commercials have become unsuitable because of at least one of time constraints on their use, subject matter constraints for videos into which the commercials are to be inserted, number of impressions attributable to the commercials, or a position of a commercial in a sequence of commercials. Tracking beacons associated with the playback of the commercials, whether or not in connection with playback of videos, are handled when the mobile device is offline and replayed when the mobile device is not offline. A user can invoke one or more commercials through a user interface of the mobile device when the mobile device is not online. The user is taken to a website associated with the commercial which the user has invoked, on a web browser of the mobile device, when the mobile device is online. When the user has invoked two or more commercials, when the mobile device is not online, the user can select from among the commercials to be displayed, when the mobile device is online. One of the stored commercials is one of an ordered sequence of commercials, and the one commercial is not determined to be played back until prior commercials in the sequence have been played back. A determination is made whether a video should be played back based on information about downloaded commercials and downloaded videos. The information about downloaded commercials and downloaded videos includes one or more of a number of downloaded videos, a duration of downloaded videos, and a number of insertion points for downloaded videos. No video is played back if the number of insertion points exceeds the number of downloaded commercials. [0069 – offline video playback] As shown in FIG. 3, consider an app 101 installed on a mobile device 102; the app (when the mobile device is online, as shown on the left side of the figure) supports downloading 103 videos 105 from a server 104 for later playback (when the mobile device is offline, as shown on the right side of the figure). Each downloaded video is stored on the device's non-volatile storage 111. In some cases, once the videos are downloaded, the user 107 may initiate playback 109 of a previously-downloaded video while the mobile device is offline.); and 

Berger et al. 2014/0355955 may not expressly teach the following, however, Edwards 2012/0158519 teaches causing, after the first campaign period (Edwards 2012/0158519 [0019 – time periods] At step 104, a timer is initiated for a first time period. The time period can be tracked locally at a computing device or remotely at a server. A time-triggered advertisement replacement allows the primary advertisement to be displayed on the first web page for the first time period. At the end of the first time period the primary advertisement displayed on the first web page is replaced by a secondary advertisement. In one embodiment, a time period is based purely on time. In other embodiments, the timer is relative to events on the web page, such as length of a video. For example, an advertisement can be toggled half way through a music video being played.) and based on one or more advertising rules (Edwards 2012/0158519 [0018 – parameter interpreted as advertising rules] The primary advertisements displayed on the first web page can expire based on one or more parameters. Examples of parameters include, but are not limited to, the user not interacting with the primary advertisements displayed on the first web page and the user remaining on the first web page for longer than a predetermined time period, thereby increasing the probability of the user getting attracted to a different advertisement on the first web page. In one embodiment, the web page includes several frames, for example, a top frame, a bottom frame, a main and a side frame. The content within a first frames can be changed, independent from a timer controlling advertisements in a second frame. In another embodiment, a web page spawns a secondary window for display of content located in a primary window of the web page, for example, a Java media player to display video corresponding to a link on the web page or a print preview display. The user can cause changes on the secondary window independent from a timer controlling advertisements on the primary window.), second offline output of a second portion of the video content with a second interactive advertisement, of the plurality of interactive advertisements, that is determined based on user interaction with the first interactive advertisement (Edwards 2012/0158519 [0026 - primary advertisement … is replaced by the secondary advertisement … replacement of the first advertisement with the second advertisement is performed in responsive to the user interaction] At step 112, the primary advertisement displayed on the first web page is replaced by the secondary advertisement. The replacement of the first advertisement with the second advertisement is performed in responsive to the user interaction as detected in step 110. The replacement is performed based on the interaction by the user, with the first web page. The primary advertisement is replaced with the secondary advertisement in response to the user interaction with the first web page at the end of the first time period. [0032 - detecting the user interaction with the first web page, the primary advertisement displayed on the first web page 202 is replaced by a secondary advertisement] In an embodiment, the advertisement replacement in the web page will occur only when the user interest has been determined. The user interaction with the first web page is determined by various actions performed by the user on the first web page. Examples of various actions include, but are not limited to, mouse movement, scrolling, and one or more key presses. On detecting the user interaction with the first web page, the primary advertisement displayed on the first web page 202 is replaced by a secondary advertisement 208. There can be any number of advertisements for various implementations. [0042] At the end of the first time period, the advertisement controller 550 replaces the primary advertisement with a secondary advertisement on the first web page. The advertisement controller replaces the primary advertisement with the secondary advertisement when the user interacts with the first web page. In the previous embodiment, the advertisement controller 550 is located locally on processing unit 506. In other embodiments, the advertisement controller 550 is located remotely on a web page server that generates the web pages.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Berger et al. 2014/0355955 to include the second content features as taught by Edwards 2012/0158519. One of ordinary skill in the art would have been motivated to do so in order to present secondary content based upon some interaction or action regarding a first or primary content which should prove to improve user experience, maximize profits, and optimize revenue (i.e., advertisement optimization / improve user experience).

Regarding Claim 9. An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the apparatus to:
store, in a local storage of the apparatus, video content for offline output; 
store, in the local storage of the apparatus, a plurality of interactive advertisements; 
cause, during a first campaign period, first offline output of a first portion of the video content with a first interactive advertisement of the plurality of interactive advertisements; and 
cause, after the first campaign period and based on one or more advertising rules, second offline output of a second portion of the video content with a second interactive advertisement, of the plurality of interactive advertisements, that is determined based on user interaction with the first interactive advertisement.
Claim 9, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 

Regarding Claim 17. A non-transitory computer-readable medium having stored thereon computer-executable instructions that, when executed, cause: 
storing, in a local storage of a device, video content for offline output; 
storing, in the local storage of the device, a plurality of interactive advertisements; 
causing, during a first campaign period, first offline output of a first portion of the video content with a first interactive advertisement of the plurality of interactive advertisements; and 
causing, after the first campaign period and based on one or more advertising rules, second offline output of a second portion of the video content with a second interactive advertisement, of the plurality of interactive advertisements, that is determined based on user interaction with the first interactive advertisement.
Claim 17, has similar limitations as of Claim(s) 1, therefore it is REJECTED under the same rationale as Claim(s) 1. 
Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519.
Regarding Claim 2. Berger et al. 2014/0355955 further teaches The method of claim 1, further comprising: collecting, while the device is in an offline state, statistical data based on one or more of a profile of a user, a device profile associated with the device, user habits, viewed content, device information, stored content, or a geolocation associated with a user or the device Berger et al. 2014/0355955 [0046 – measuring is interpreted as collecting statistical data] Technology for managing, inserting, displaying, and measuring the viewing of commercials within streaming video is commonplace. Companies like Adobe, Freewheel, and BlackArrow have products that manage the selection and insertion of commercials into streaming video, and record when a commercial is presented for viewing. We use the term "measuring" broadly to include, for example, any tracking, observing, quantifying, recording, or generation of metrics that relate to display, performance, or presentation to a user and activities of the user associated with an commercial, for instance, recording whether a user triggers an interactive prompt displayed during the commercial (such as a pop-up that when clicked brings the user to a webpage for more information), or whether a user exits the video application instead of watching the commercial. We use the term "ad server" broadly to include, for example, any server that selects and delivers advertisements for placement into any kind of Internet-delivered content, such as web pages, audio, and video, or combinations of them. [0107 – recording location of the device during playout of the commercial] Instead, in some implementations, the app records on the mobile device the identity of each commercial that is played, along with a timestamp recording exactly when each commercial was played. The app may also record other information related to the playout of the commercial, including, for example, the location of the device during playout of the commercial, the identity of the video that the commercial was inserted into, and the duration of the commercial that the user played. Other kinds of information and combinations of information can be recorded. We call this information for a commercial, collectively, an "impression event." The impression event is stored on the device's non-volatile memory in a cache 325. The cache may contain multiple impression events recorded over a period of time.).

Regarding Claim 10. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to: collect, while the apparatus is in an offline state, statistical data based on one or more of a profile of a user, a device profile associated with the apparatus, user habits, viewed content, device information, stored content, or a geolocation associated with a user or the apparatus.
Claim 10, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 

Regarding Claim 18. The non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions further cause: collecting, while the device is in an offline state, statistical data based on one or more of a profile of a user, a device profile associated with the device, user habits, viewed content, device information, stored content, or a geolocation associated with a user or the device.
Claim 18, has similar limitations as of Claim(s) 2, therefore it is REJECTED under the same rationale as Claim(s) 2. 
Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519; in further view of Gil et al. 2007/0022442.
Regarding Claim 3. Berger et al. 2014/0355955 further teaches The method of claim 1, further comprising: analyzing user content stored on the device (Berger et al. 2014/0355955 [0033 – transmitting activity information to analytics server interpreted as analyzing user content] The mobile app may transmit information related to its past activity (e.g. which video items it downloaded and when) to an analytics server. [0108] When the cache is non-empty, the app checks for network connectivity at regular intervals, and uploads this set of recorded impression events from the cache to a remote server (i.e. an analytics server) that accumulates this information (the server is labeled analytics 326 in FIG. 4) when it can. It may be several hours or even days before an impression event is transmitted from the mobile device to the analytics server 326.); and 
Berger et al. 2014/0355955 may not expressly disclose the following features, however, Gil et al. 2007/0022442 teaches updating, by the device and based on the user content, the one or more advertising rules, wherein in the second offline output of the second portion of the video content, the second portion of the video content is output with the second interactive advertisement based on the updated one or more advertising rules (Gil et al. 2007/0022442 [0056 – dynamically updating rules] The ad service rules 84 may be dynamically updated by the ad service control module 33 in response to user inputs or selections (either from a particular user or from a collection of users), including aggregating responses over a period of time and analyzing the inputs for trends. Moreover, the rules 84 may be dynamically updated by the ad service control module 33 in response to changing conditions or circumstances such as an unavailability of network or phone service in a particular area or associated with a particular server, business, or communications device, for example. In an implementation, the ad service control module 33 may log and monitor how a particular user or group of users responds to various content presentations, such as selection rates for various advertisements or advertisement formats, and may modify the rules 84 in response.).
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified Berger et al. 2014/0355955 to include the rule updating features as taught by Gil et al. 2007/0022442. One of ordinary skill in the art would have been motivated to do so in order to dynamically update and change ad rules based upon real time user data which should prove to improve user experience and maximize revenues (i.e., advertisement optimization). 

Regarding Claim 11. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to: analyze user content stored on the apparatus; and update, based on the user content, the one or more advertising rules, wherein in the second offline output of the second portion of the video content, the second portion of the video content is output with the second interactive advertisement based on the updated one or more advertising rules.
Claim 11, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 

Regarding Claim 19. The non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions further cause: analyzing user content stored on the device; and updating, by the device and based on the user content, the one or more advertising rules, wherein in the second offline output of the second portion of the video content, the second portion of the video content is output with the second interactive advertisement based on the updated one or more advertising rules.
Claim 19, has similar limitations as of Claim(s) 3, therefore it is REJECTED under the same rationale as Claim(s) 3. 
Claims 4, 12, 20 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519.
Regarding Claim 4. Berger et al. 2014/0355955 further teaches The method of claim 1, wherein the one or more advertising rules is associated with a predetermined time period for outputting advertising (Berger et al. 2014/0355955 [0004] Implementations may include one or combinations of two or more of the following features. The downloading includes breaking at least one of the videos into parts for downloading and downloading at least one of the commercials between the downloading of two of the parts. The downloading includes downloading of metadata associated with the commercials and based on which the mobile device can select commercials for insertion into videos being played back to the user of the mobile device. The metadata associated with each of the commercials includes one of more of (a) a number of impressions allowed for, (b) an expiration date of, and (c) information about videos into which insertion is permitted for each of the commercials. The downloading includes downloading of metadata associated with the videos and based on which the mobile device can detect in advance of playout of the videos, a number of commercials to be inserted into the video and a length of those commercials. The stored commercials are made accessible through an API to apps running on the mobile device. The downloading includes regulating a pace at which commercials are downloaded based on commercials in the storage. The regulating includes moderating an amount of available bandwidth that is used based on the number of commercials in the storage. The moderating includes using a higher amount of available bandwidth until a threshold number of commercials is in the storage and a lower amount of available bandwidth thereafter. The downloading includes regulating the downloading of ads based on rules. The regulating is based on the power state being above a threshold of charge, on whether a relatively lower cost connection is available, on whether a storage space of the mobile device is above a threshold, or any two or more of those conditions. The regulating is based on a condition associated with a cellular data network. The condition includes when the cellular data network is in a period of lower use, the usage of the cellular data network by the mobile device during a daily, weekly, monthly, or other a time period, to the applicability of additional charges that will apply to the download, or any combination of two or more of those conditions. The downloading includes establishing a limit on use of the storage for downloaded commercials. The limit includes a quota of a maximum amount of storage to use. The quota includes a fixed number of commercials or a fraction of the storage capacity of the device. The downloading includes varying a quality of the commercials downloaded based on commercials stored on the mobile device. The downloading includes downloading lower quality videos first, and then replacing each lower-quality with a higher-quality video. [0064] the kinds of video items (or specific videos or series) into which a commercial may be inserted: An advertiser may negotiate the right to insert its commercial inside a certain set of video content, and to exclude its commercial from other video content. For example, an advertiser may wish to display its commercial inside sports-related videos, but not reality shows. We will call the former the "allowable" videos for that advertiser. The commercial's metadata may express this constraint. An ad server may insert the advertiser's commercial only inside allowable videos, and not inside other content.), and wherein in the second offline output of the second portion of the video content (Berger et al. 2014/0355955 [0072] 1. OFFLINE CACHE OF COMMERCIALS: The system maintains an offline cache of commercials on the mobile device at all times. These commercials are delivered to the device and saved in the device's non-volatile storage, so that if the user plays out a downloaded video while the device is offline (or in some examples, when the device is online), downloaded commercials will be available for playout before, during, and after playout of the video. We use the term " offline cache" broadly to include for example, any kind of non-volatile storage space on the device that is allocated for commercial video and ad storage and over which the user generally has no file-level control (such as playing and deleting videos). The user may have the ability to configure the size of the offline cache. In some examples, the cache may be implemented using dedicated non-volatile memory on the device. In some cases, the cache may be implemented in software at the app or OS level, using general user storage space. [0073] 2. SELECTION FROM OFFLINE CACHE: During offline video playout of a downloaded video, at every ad-insertion point (before, during, or after the playout of the video), the app may select a commercial from the offline cache of downloaded commercials and inserts it into the playout, without having to contact any remote server, including the ad server. In some cases, even during online playout of downloaded video, the app may rely on the offline cache of downloaded commercials. [0074] 3. RECORDING OF OFFLINE PLAYOUT: During offline video playout, the system records the identity of each played commercial, as well as the time of playout, the location of playout, the identity of the video, and the insertion point within the video. This information is saved on the mobile device, and transmitted from the mobile device to a remote server when the device's network connectivity is restored. In some implementations, other kinds of information could also be recorded, saved, and transmitted with respect to played commercials. [0075] 4. INTERACTIVITY WHILE OFFLINE: Commercials on mobile devices often include interactive elements that enable users to perform actions or cause actions to occur. During offline video playout, if the app plays out a commercial that includes an interactive element, the app will record if the user performed an action, for example, indicated (for example by tapping on the device screen) that the user wanted more information about the advertiser. The app will later, once network connectivity is restored, cause corresponding actions to occur, for example, by providing the user the ability to access the requested information (e.g., a web site).), the second portion of the video content is output with the second interactive advertisement based on the predetermined time period (Berger et al. 2014/0355955 [0091] The app may adhere to a set of rules 301 (FIG. 4) governing when commercials may be delivered from the server to the device's offline cache, e.g., only when the device is above 50% charged, only when the network connection is WiFi; only when the device has at least a certain amount of available storage space, or a combination of any two or more of those and other factors. The app may adhere to a set of rules governing when it can download commercials over a cellular data network, e.g., only between midnight and 5 AM, when the cellular network is not in heavy use. The app may regulate the amount of data it consumes over a given time period (e.g. daily, weekly, monthly) over a cellular network, to avoid "overage charges" that are imposed on cellular subscribers who consume excessive amounts of cellular data.).
Regarding Claim 12. The apparatus of claim 9, wherein the one or more advertising rules is associated with a predetermined time period for outputting advertising, and wherein in the second offline output of the second portion of the video content, the second portion of the video content is output with the second interactive advertisement based on the predetermined time period.
Claim 12, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 

Regarding Claim 20. The non-transitory computer-readable medium of claim 17, wherein the one or more advertising rules is associated with a predetermined time period for outputting advertising, and wherein in the second offline output of the second portion of the video content, the second portion of the video content is output with the second interactive advertisement based on the predetermined time period.
Claim 20, has similar limitations as of Claim(s) 4, therefore it is REJECTED under the same rationale as Claim(s) 4. 
Claims 5, 13, 21 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519.
Regarding Claim 5. Berger et al. 2014/0355955 further teaches The method of claim 1, wherein an expiration of the first campaign period is determined based on the first interactive advertisement of the plurality of interactive advertisements being output a predetermined number of times (Berger et al. 2014/0355955 [0004] Implementations may include one or combinations of two or more of the following features. The downloading includes breaking at least one of the videos into parts for downloading and downloading at least one of the commercials between the downloading of two of the parts. The downloading includes downloading of metadata associated with the commercials and based on which the mobile device can select commercials for insertion into videos being played back to the user of the mobile device. The metadata associated with each of the commercials includes one of more of (a) a number of impressions allowed for, (b) an expiration date of, and (c) information about videos into which insertion is permitted for each of the commercials. The downloading includes downloading of metadata associated with the videos and based on which the mobile device can detect in advance of playout of the videos, a number of commercials to be inserted into the video and a length of those commercials. The stored commercials are made accessible through an API to apps running on the mobile device. The downloading includes regulating a pace at which commercials are downloaded based on commercials in the storage. The regulating includes moderating an amount of available bandwidth that is used based on the number of commercials in the storage. The moderating includes using a higher amount of available bandwidth until a threshold number of commercials is in the storage and a lower amount of available bandwidth thereafter. The downloading includes regulating the downloading of ads based on rules. The regulating is based on the power state being above a threshold of charge, on whether a relatively lower cost connection is available, on whether a storage space of the mobile device is above a threshold, or any two or more of those conditions. The regulating is based on a condition associated with a cellular data network. The condition includes when the cellular data network is in a period of lower use, the usage of the cellular data network by the mobile device during a daily, weekly, monthly, or other a time period, to the applicability of additional charges that will apply to the download, or any combination of two or more of those conditions. The downloading includes establishing a limit on use of the storage for downloaded commercials. The limit includes a quota of a maximum amount of storage to use. The quota includes a fixed number of commercials or a fraction of the storage capacity of the device. The downloading includes varying a quality of the commercials downloaded based on commercials stored on the mobile device. The downloading includes downloading lower quality videos first, and then replacing each lower-quality with a higher-quality video. [0039] The system may enforce time windowing on the downloaded video item. We use the term "time windowing" broadly to include, for example, any controlling of the times or time period during which a downloaded video item may or may not be played, e.g., a date after which (or before which or both) the video item is automatically made unplayable. At the time of forced expiry (the end of the time window), for example, the stored video item may be rendered unplayable or may be deleted from the device. Digital rights management (DRM) technologies, such as available from Adobe, Microsoft, SecureMedia, and Widevine, are one mechanism for enforcing the unplayability of a video based on the time windowing. [0094] The app may mark as expired any commercial that has been played the number of times specified in its associated metadata, which we call its "impression quota" and denote by Q. The app may mark as expired a commercial which has been played at least Q-k times, where k is a fixed parameter in the app, for example 3. The app may mark as expired a commercial which that has resided on the device for at least a fixed amount of time (e.g. a week). The app may mark as expired a commercial which has resided on the device for an amount of time specified in its metadata, which we call its " expiry window" and denote by E. The app may mark as expired a commercial which that has resided on the device for E-m duration, where m is a fixed parameter in the app, for example 24 hours. Various combinations of any two or more of these and other conditions may also be applied to control the expiry of commercials. [0095] The app may download a new commercial for every expired commercial. The app may delete expired commercials immediately, or only when a replacement is downloaded. The app may continue to play expired commercials if all commercials stored in the cache are expired.).

Regarding Claim 13. The apparatus of claim 9, wherein an expiration of the first campaign period is determined based on the first interactive advertisement of the plurality of interactive advertisements being output a predetermined number of times.
Claim 13, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 

Regarding Claim 21. The non-transitory computer-readable medium of claim 17, wherein an expiration of the first campaign period is determined based on the first interactive advertisement of the plurality of interactive advertisements being output a predetermined number of times.
Claim 21, has similar limitations as of Claim(s) 5, therefore it is REJECTED under the same rationale as Claim(s) 5. 
Claims 6, 14, 22 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519.
Regarding Claim 6. Berger et al. 2014/0355955 further teaches The method of claim 1, wherein the second interactive advertisement of the plurality of interactive advertisements is determined based on determining that the first interactive advertisement has been accessed (Berger et al. 2014/0355955 [0046] Technology for managing, inserting, displaying, and measuring the viewing of commercials within streaming video is commonplace. Companies like Adobe, Freewheel, and BlackArrow have products that manage the selection and insertion of commercials into streaming video, and record when a commercial is presented for viewing. We use the term "measuring" broadly to include, for example, any tracking, observing, quantifying, recording, or generation of metrics that relate to display, performance, or presentation to a user and activities of the user associated with an commercial, for instance, recording whether a user triggers an interactive prompt displayed during the commercial (such as a pop-up that when clicked brings the user to a webpage for more information), or whether a user exits the video application instead of watching the commercial. We use the term "ad server" broadly to include, for example, any server that selects and delivers advertisements for placement into any kind of Internet-delivered content, such as web pages, audio, and video, or combinations of them. [0115] Having recorded the user intent to access the interactive content, the app may then begin monitoring for network connectivity. Alternatively, this check for connectivity may be performed by a separate application or process. The app may alert 348 the user (e.g., using a pop-up message on the home screen of the device) when network connectivity is restored, to inform the user that they can now perform the interactive action (e.g., launch the associated web page) corresponding to the commercial they saw previously (FIG. 14). In some cases, the app may perform this check at every app launch. In some cases, the app may perform this check at a fixed time interval. In some instances, the app may transmit to a server element the user intent, and the server can subsequently send an email to the user which includes the interactive element; the advantage of the latter approach is that the user can retain the email message and decide for themselves when to access the interactive content.).

Regarding Claim 14. The apparatus of claim 9, wherein the second interactive advertisement of the plurality of interactive advertisements is determined based on determining that the first interactive advertisement has been accessed.
Claim 14, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 

Regarding Claim 22. The non-transitory computer-readable medium of claim 17, wherein the second interactive advertisement of the plurality of interactive advertisements is determined based on determining that the first interactive advertisement has been accessed.
Claim 22, has similar limitations as of Claim(s) 6, therefore it is REJECTED under the same rationale as Claim(s) 6. 
Claims 7, 15, 23 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519.
Regarding Claim 7. Berger et al. 2014/0355955 further teaches The method of claim 1, further comprising: configuring the first campaign period as a predetermined period of time measured subsequent to an initial broadcast of the video content, wherein the plurality of interactive advertisements comprise advertisements broadcasted during initial broadcast of the video content (Berger et al. 2014/0355955 [0038] Metadata may include, for example, a title, description, parental rating, closed-captioning, and an image corresponding to the video item. [0039] The system may enforce time windowing on the downloaded video item. We use the term "time windowing" broadly to include, for example, any controlling of the times or time period during which a downloaded video item may or may not be played, e.g., a date after which (or before which or both) the video item is automatically made unplayable. At the time of forced expiry (the end of the time window), for example, the stored video item may be rendered unplayable or may be deleted from the device. Digital rights management (DRM) technologies, such as available from Adobe, Microsoft, SecureMedia, and Widevine, are one mechanism for enforcing the unplayability of a video based on the time windowing. [0040] The system may perform downloading in the background. We use the term "in the background" to include, for example, any process that begins without requiring intervention by a user and/or that proceeds without notifying the user of the download's start, progress, or completion. For example, a user can specify that they want to download all new episodes of a TV show. The app can then download to the device all new episodes of the TV show, as the episodes become available. The user need not explicitly initiate or even be aware that a particular item is downloading. As another example, the app may automatically select video items that are likely to be of interest to the user (based, for instance, on other video items the user has recently viewed) and automatically download these items to the user's device; again in this case, the user need not explicitly initiate or request for a specific video item to download. [0041] The user may receive an alert or "notification" by email, text message, or a visual or audible indicator on the mobile device, to indicate, for example, that the video has been successfully downloaded in full to the device and is now available for playout. (We sometimes use the word video interchangeably with the phrase video item.) [0042] The system may perform downloading according to a set of rules that govern when downloading is permitted. For example, only when the device has more than 500 MB of free space, only when the device has more than 75% battery charge, or only when the device has a WiFi connection, or some combination of and two of these and other rules. [0043] The system may allow the user to configure some or all aspects of the behavior listed above.).

Regarding Claim 15. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to: configure the first campaign period as a predetermined period of time measured subsequent to an initial broadcast of the video content, wherein the plurality of interactive advertisements comprise advertisements broadcasted during initial broadcast of the video content.
Claim 15, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 

Regarding Claim 23. The non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions further cause: configuring the first campaign period as a predetermined period of time measured subsequent to an initial broadcast of the video content, wherein the plurality of interactive advertisements comprise advertisements broadcasted during initial broadcast of the video content.
Claim 23, has similar limitations as of Claim(s) 7, therefore it is REJECTED under the same rationale as Claim(s) 7. 
Claims 8, 16, 24 are rejected under 35 U.S.C. 103 as being unpatentable over: Berger et al. 2014/0355955; in view of Edwards 2012/0158519.
Regarding Claim 8. Berger et al. 2014/0355955 further teaches The method of claim 1, further comprising: prior to the storing the plurality of interactive advertisements, streaming the first interactive advertisement of the plurality of interactive advertisements via a network (Berger et al. 2014/0355955 [0012-0021][0012] In the following description, we use the term "app" or "application" or "mobile app" broadly to include, for example, an executable binary that is installed and runs on a mobile device, or a web site that the user navigates to within a web browser on the mobile device, or a combination of them. We use the term "app" in the context of video broadly to include, for example, any software, hardware, firmware, or combination of them that is able to access, accept, process, or play a video that is downloaded on or streamed to the mobile device. We use the term "system" broadly to include, for example, any set of components or facilities--mobile app, streaming video server, content delivery network, and possibly other elements, for example--that together comprise or provide or support a service that delivers video to devices and plays them for users of the devices. We use the term " streaming" broadly to include, for example, a service that allows a user to view a video on a device as the video is being delivered to the device, and in which the entire video is typically not stored persistently on the device. We use the term "mobile devices" broadly to include, for example, any portable device, such as a cellular-enabled phone, a tablet, or a laptop, that is capable of receiving a video stream over a wireless network and playing the video stream as it is received. We use the term "playing" broadly to include, for example, presenting the video on the mobile device for viewing by the user. We sometimes use the terms "playback" or "playout" interchangeably with "playing." We use the term "wireless networks" broadly to include, for example, 3G, 4G, LTE, 802.11 (also known as "WiFi"), Bluetooth, and other well-known protocols for wireless data delivery. We use the term "online" broadly to include, for example, having access to a network connection; and the term "offline" broadly to include, for example, not having access to a network connection. [0013] We use the term " streaming video server" broadly to include, for example, any server accessible to the mobile device over a network connection and capable of delivering streaming video, for example, in conformity with Microsoft Smooth, Apple HLS, or other standard video -streaming protocols. We use the term "recommendation engine" broadly to include, for example, a system that uses historical data to identify items of potential interest to a user. We use the term "analytics server" broadly to include, for example, any server accessible to the mobile device over a network connection and capable of one or more of the following functions: receiving one or more files from a mobile device containing past activity on the device, persisting this information, aggregating this information with similar information received from other devices, and generating a graphical or tabular representation of this collected information. Streaming Video [0014] Streaming video to a mobile device has become a mature and popular technology. Pay-TV distributors (e.g., Comcast, Time Warner Cable, Charter, Cox), TV networks (e.g., HBO, ABC, AMC), and various Internet-based services (e.g., Amazon, Netflix, YouTube) each offer services that stream video over IP networks to mobile devices. [0015] Typically, so-called video streaming over IP relies on one of two common Internet communication standards: TCP and UDP, each a protocol for delivering data from one machine on the Internet to another machine. Video streaming over IP can be performed in unicast mode, (i.e., one source delivering video to one receiver). In some cases, video streaming over IP can be performed in broadcast or multicast mode (i.e., one source transmitting to multiple receivers). [0016] In conjunction with TCP or UDP, streaming video services typically rely on enabling technologies such as video-encoding protocols (e.g., Apple's HLS format and Microsoft's Smooth format) that are designed for streaming video. These protocols allow the user to experience smooth playout of the video even as network conditions deteriorate or improve during playout. These protocols also allow for a minimal delay between the user's request for the video and the start of video playout. From a mobile device, a user may access streaming video that has been encoded by one of the protocols, using a web browser like Safari or Chrome running on the mobile device. A user may also access streaming video using an application installed and running on the mobile device, such as Hulu Plus, Netflix, HBOGO, or SkyGo. [0017] In some cases, the streamed videos may be "premium" content (e.g., HBO), access to which requires, for example, a monthly subscription fee. Such premium content typically includes few or no commercials (we typically use the terms ads, advertisements, and commercials interchangeably). In some cases, the streamed videos may originate from ad-supported networks (e.g., ABC, AMC, Fox), in which case the video may include commercials before, during, and after playout, or any combination of two or more of those. [0018] A streaming video service may offer VOD (video-on-demand) or live TV, or both. By VOD, we mean a video service that offers a catalog of videos from which the user may select and view an item. Each of the videos in a VOD catalog was created at some time in the past; therefore at the time when a video is being played, the entire video is already in existence. In contrast, a live TV service offers a group of video streams each of which is being created in real time during streaming. Therefore, at the time when a current portion of a live video stream is being played, later portions of the same video stream are being created. In that sense, a live TV video is incomplete during the time when it is being played. [0019] The general idea of managing the insertion and delivery of commercials into streaming video is not new. Products that do so include Adobe Auditude, Freewheel, and BlackArrow. Video Download [0020] Recently, some companies have begun to introduce a video download feature as a new feature in their streaming products. Some companies have introduced exclusively video-download products, i.e., products that offer download but not streaming. In either case, video-download is a feature that allows users to download a video from a network data repository to a mobile device. Two examples of the former download-enabled services are Comcast's Xfinity Player and BSkyB's SkyGo Extra app. [0021] We use the term "download" broadly to include, for example, any delivery of a video item in its entirety from a remote source to a persistent non-volatile storage of a mobile device. In download, the recipient device stores the video persistently and can, for example, play out the video long after (e.g., minutes, days, weeks or longer) the delivery. The video item may consist of one file or of multiple files. The video item that is downloaded may be a VOD item or a live stream. In some cases, the mobile device may initiate the download process by, for example, transmitting an HTTP `GET` request to a remote server that stores the object to be downloaded. In some cases, the mobile device may use a protocol, such as FTP, to fetch the video item from the remote server.), wherein the causing the second offline output of the second portion of the video content further comprises: accessing the second interactive advertisement of the plurality of interactive advertisements from the local storage of the device (Berger et al. 2014/0355955 [0081] When the system downloads 210 a commercial 212 to the mobile device and stores it 218, the system also downloads a set of metadata 224. The local ad engine 204 uses this metadata to help guide its selection 226 of one or more commercials from among the locally-stored commercials. [0085] Prior to or during playout of a video, the local ad engine 204 consults this metadata to select from among the cached commercials those to be inserted into the video, or before or after the video.).

Regarding Claim 16. The apparatus of claim 9, wherein the instructions, when executed by the one or more processors, cause the apparatus to: prior to the storing the plurality of interactive advertisements, stream the first interactive advertisement of the plurality of interactive advertisements via a network, wherein the causing the second offline output of the second portion of the video content further comprises: accessing the second interactive advertisement of the plurality of interactive advertisements from the local storage of the apparatus.
Claim 16, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 

Regarding Claim 24. The non-transitory computer-readable medium of claim 17, wherein the computer-executable instructions further cause: prior to the storing the plurality of interactive advertisements, streaming the first interactive advertisement of the plurality of interactive advertisements via a network, wherein the causing the second offline output of the second portion of the video content further comprises: accessing the second interactive advertisement of the plurality of interactive advertisements from the local storage of the device.
Claim 24, has similar limitations as of Claim(s) 8, therefore it is REJECTED under the same rationale as Claim(s) 8. 
Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T. SITTNER whose telephone number is (571) 270-7137 and email: matthew.sittner@uspto.gov.  The examiner can normally be reached on Monday-Friday, 8:00am - 5:00pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW T SITTNER/
Primary Examiner, Art Unit 3682